              Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 1 of 31



 1   Tatyana Evgenievna Drevaleva

 2   1063 Oilman Dr.
                                                                                        16 2flis
 3   Daly City, CA,94015
                                                                                C,F„®"®';NJ.soONGq
 4   415-806-9864, tdrevaleva@ gmail.com                                                       COIR'


 5   Plaintiff in Pro Per

 6

 7                                THE UNITED STATES DISTRICT COURT

 8                                       FOR NORTHERN CALIFORNIA

 9

10



c/
12    Tatyana E. Drevaleva                          pv 1
13
                            Plaintiff,
14
                            vs.                          Complaint for Employment
15
      1) The U.S. Department of Veterans Affairs         Discrimination.
16
      2) Mr. Robert Wilkie in his capacity as an         Demand for a Jury Trial.
17
          acting Secretary of the U.S. Department
18
          of Veterans Affairs
19
                            Defendants.
20

21     Facility:

22     West Los Angeles Medical Center

23     11301 Wilshire Blvd,

24     Los Angeles, CA 90073

25

26       1. Comes now Plaintiff Tatyana E. Drevaleva and submits a Complaint for Employment
27          Discrimination.

28
                                                Page 1 of 31


                                  Complaint for Employment Discrimination.
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 2 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 3 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 4 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 5 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 6 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 7 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 8 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 9 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 10 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 11 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 12 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 13 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 14 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 15 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 16 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 17 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 18 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 19 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 20 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 21 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 22 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 23 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 24 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 25 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 26 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 27 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 28 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 29 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 30 of 31
Case 3:19-cv-02665-WHA Document 1 Filed 05/16/19 Page 31 of 31
